AO 470[8/85) Order ofTemporary Detention




                           UNITED STATES DISTRICT COURf                                                                                L

                                           EASTERN DISTRICT OF VIRGINIA
                                                                                                                                 MflR-3 2u;

                                                                                                                           L..




UNITED STATES OF AMERICA



                      V.                                                        ORDER OF TEMPORARY DETENTION
                                                                                PENDING HEARING PURSUANT TO
                                                                                BAIL REFORM ACT


       We- L\ CO
                                                                                CASE NO. I                                           ^■

           Upon motion ofthe United States Government, it is hereby ORDERED that
a detention hearing is set for                             |
                                                           2^ S*                                 at
                                                                                                 at                              I "before
the Honorable John F. Anderson. United States Magistrate Judge in Courtroom 50i
                                              Name of Judicial OfTiccr


located at 401 Courthouse Square. Alexandria. Virginia. Pending this hearing, the
                                              Location of Judicial Officer


 defendant shall be held in custody by the United States Marshal

/                                                                                           )and produced for the hearing.
                       Other Custodial Official




                                                                                                                     /s/
                                                                                                         John F. Anderson
                                                                                               United Stales Magistrate Judge
 Date:                              'h.


 •If not held immediately upon defendanl's first appearance, the hearing may be continued for up to three days upon motion of the Government,
 or up to five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).                                       .           .-..un         a .i,,.
            A hearing is required whenever the conditions set forth in 18 U.S.C § 3142(1) tire present. Subsection (1)sets lorth the grounds that
 may be asserted only by the attorney for the Oovcrmncnl; sub.section (2)states that a hearing is mandated upon the motion of the attorney for the
 Govcrnmcnl or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will ficc or(b) will obstruct or attempt to
 obstruct justice or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
